                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   In re                                                  No. C 18-7409 WHA (PR)
                                                                         10   DAVID CARR,                                            ORDER OF DISMISSAL
                                                                         11                  Plaintiff.
United States District Court




                                                                                                                           /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                      Plaintiff, a California prisoner proceeding pro se, filed this civil action on December 10,
                                                                         14
                                                                              2019. On the same day, the clerk notified plaintiff that he must submit a complaint and either
                                                                         15
                                                                              the filing fee or a completed application to proceed in forma pauperis (“IFP”). Along with these
                                                                         16
                                                                              notices, the clerk mailed to plaintiff a form complaint, an IFP application, instructions, and
                                                                         17
                                                                              stamped return envelopes. The notices informed plaintiff that the case would be dismissed if he
                                                                         18
                                                                              did not file a complaint and either pay the fee or file the completed IFP application within 28
                                                                         19
                                                                              days. No response has been received. As more than 28 days have passed, and plaintiff has not
                                                                         20
                                                                              filed a complaint, completed an IFP application, paid the filing fee, shown cause why not, or
                                                                         21
                                                                              requested an extension of time to do so, this case is DISMISSED without prejudice.
                                                                         22
                                                                                      The Clerk shall enter judgment and close the file.
                                                                         23
                                                                                      IT IS SO ORDERED.
                                                                         24
                                                                         25   Dated: January    31     , 2019.
                                                                                                                               WILLIAM ALSUP
                                                                         26                                                    UNITED STATES DISTRICT JUDGE
                                                                         27
                                                                         28
